EXHIBIT 10.6

 

EXECUTION COPY

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Agreement”), dated as of December 31, 2005, is
entered into by and among the following parties:

 

•                                          WASHINGTON GROUP INTERNATIONAL, INC.,
an Ohio corporation formerly known as Morrison Knudsen Corporation, (“Washington
Group”);

 

•                                          BRITISH NUCLEAR FUELS plc (Company
Number 5027024), a company organized and existing under the laws of England
(“BNFL”); and

 

•                                          BNFL USA GROUP INC., a Delaware
corporation (“BNFL-USA”).

 


WITNESSETH

 

WHEREAS:

 

1.                                       Washington Group and BNFL-USA entered
into a Consortium Agreement, dated as of June 24, 1998 (the “Original
Agreement”) pursuant to which they formed a consortium for the purpose of
acquiring the Energy Systems business (the “ESBU Business”) and the Government
Operations business (the “GESCO Business”) of CBS Corporation (“CBS”).

 

2.                                       The Original Agreement set forth the
agreement of Washington Group and BNFL-USA concerning the basis on which the
ESBU and GESCO Businesses would be owned and the basis on which ownership,
control and risk would be shared after the acquisition.

 

3.                                       On June 24, 1998 Washington Group and
BNFL-USA organized WGNH Acquisition, LLC, a Delaware limited liability company
(“WGNH”), for the purpose of entering into asset purchase agreements with CBS
Corporation for the acquisition of the ESBU and GESCO Businesses and acting as a
holding company for Washington Group’s and BNFL-USA’s interests in the ESBU and
GESCO Businesses.

 

4.                                       WGNH entered into (i) an Asset Purchase
Agreement, dated as of June 25, 1998 (the “ESBU Purchase Agreement”), with CBS
covering the acquisition by WGNH of the ESBU Business, and (ii) an Asset
Purchase Agreement, dated as of June 25, 1998 (the “GESCO Purchase Agreement”),
with CBS covering the acquisition by WGNH of the GESCO Business.  The ESBU
Purchase Agreement and the GESCO Purchase Agreement are sometimes referred to
individually as an “Asset Purchase Agreement” or collectively as the “Asset
Purchase Agreements.”

 

--------------------------------------------------------------------------------


 

5.                                       Washington Group and BNFL-USA amended
and restated the Original Agreement in its entirety as set forth in the Amended
and Restated Consortium Agreement dated March 19, 1999 (“First Amended
Agreement”) so as to reflect their revised agreement concerning the basis on
which the ESBU and GESCO Businesses would be owned, and the basis on which
ownership, control and risk would be shared after the acquisition.

 

6.                                       Pursuant to the terms of the First
Amended Agreement, Washington Group and BNFL-USA organized the following
entities: (a) Westinghouse Government Services Company LLC, a Delaware limited
liability company (“WGS”); (b) Westinghouse Government Environmental Services
Company LLC, a Delaware limited liability company (“WGES”); and (c) Westinghouse
Electric Company LLC, a Delaware limited liability company (“WELCO”). 
Thereafter, pursuant to agreements dated March 22, 1999: (a) WGNH assigned to
WGS and to WGES its rights under the GESCO Purchase Agreement, and WGS and WGES
assumed WGNH’s obligations under the GESCO Purchase Agreement; and (b) WGNH
assigned to WELCO its rights under the ESBU Purchase Agreement and WELCO assumed
WGNH’s liabilities under the ESBU Purchase Agreement.

 

7.                                       BNFL-USA organized a wholly-owned
subsidiary, BNFL Nuclear Services Inc., a Delaware corporation (“BNSI”), for the
purpose of holding BNFL-USA’s interests in the GESCO and ESBU Businesses.

 

8.                                       The acquisition by WGS and WGES of the
GESCO Business closed on March 22, 1999.  The acquisition by WELCO of the ESBU
Business closed on March 22, 1999.

 

9.                                       Among other agreements entered into by
and between or among the parties hereto and/or their affiliates related to this
Agreement, Washington Group and BNFL-USA entered into a Supplemental Agreement
dated March 19, 1999 (“Supplemental Agreement”) and Washington Group, BNSI and
WGS entered into an Economic Rights Agreement dated March 19, 1999 (the
“Economic Rights Agreement”).   Additionally, British Nuclear Fuels plc (“BNFL”)
executed a BNFL Consortium Guarantee dated March 19, 1999 (“BNFL Consortium
Guarantee”) and Washington Group executed a MK Consortium Guarantee dated
March 19, 1999 (“MK Consortium Guarantee”).

 

10.                                 By memorandum dated April 2, 2003, BNFL
communicated to, and asserted claims against, Washington Group under the First
Amended Agreement, certain of the other agreements referred to in this
Agreement, and specified legal principles (the “BNFL Claims”).  By memorandum
dated August 29, 2003, Washington Group disputed the BNFL Claims and Washington
Group asserted claims against BNFL under the First Amended Agreement, certain of
the other agreements referred to herein and specified legal principles (the “WGI
Claims”).  Washington Group disputed all of the BNFL Claims and further disputed
any liability whatsoever to BNFL or any of its affiliates.  BNFL disputed all of
the WGI Claims and further disputed any liability therefore to Washington Group
or any of its affiliates.

 

--------------------------------------------------------------------------------


 

11.                                 Washington Group and BNFL-USA further
amended and restated the First Amended Agreement in its entirety, as set forth
in the Second Amended and Restated Consortium Agreement effective as of July 31,
2004.  Pursuant to, and as a condition precedent to the effectiveness of such
Second Amended and Restated Consortium Agreement, BNFL-USA entered into a
Security Agreement dated July 31, 2004 (“Security Agreement”) with Washington
Group and the Debtors, as such term is defined in the Security Agreement. 
Pursuant to, and as a further condition precedent to the effectiveness of such
Second Amended and Restated Consortium Agreement, BNFL-USA entered into an
Intercreditor Agreement dated as of July 31, 2004 (“Intercreditor Agreement”)
with Credit Suisse First Boston, Washington Group, the affiliates of Washington
Group identified as Debtors under the Security Agreement, and certain other
persons identified as Bank Creditors in the Intercreditor Agreement (such Second
Amended and Restated Consortium Agreement, the Security Agreement, and the
Intercreditor Agreement are collectively referred to herein as the “Second
Amended Agreement”) so as: (i) to terminate the Economic Rights Agreement and
the Supplemental Agreement, (ii) to mutually release each other from the BNFL
Claims and the WGI Claims, and (iii) to modify the limited liability company
agreements of WGS and WGES, all as set forth in the Second Amended Agreement so
as to set forth their revised agreement concerning the basis on which WGS, WGES
and WELCO would be owned, and the basis on which contract Fee, control and risk
would be allocated.

 

12.                                 Washington Group and BNFL-USA wish to
(i) accelerate, in the form of a lump sum payment at Closing, the payment of all
amounts due or to become due under the Second Amended Agreement, (ii) terminate
all rights and responsibilities that each party has under the Second Amended
Agreement and to terminate or confirm the prior termination of certain other
agreements described herein, in each case effective as of the Effective Time (as
defined below), and (iii) mutually release each other from all claims on the
terms, and subject to the conditions set forth in, this Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.0                                 Termination; Payments; Release of Claims and
Relinquishment of Rights

 

1.1                                 Termination.

 

Subject to the terms and conditions set forth below (including, without
limitation, the exceptions to termination in Section 1.4 below), effective as of
the Effective Time, the following agreements shall be terminated in their
entirety and shall be of no further force or effect: (i) the Second Amended
Agreement; (ii) any agreements between the parties and/or their respective
affiliates (and, in certain instances, the parties and/or their Affiliates along
with one or more third parties) entered into in connection with the Second
Amended Agreement, including without limitation the Service Agreement, effective
July 31, 2004, implementing Section 4.1(c)(ii) of the Second Amended Agreement
(the “Service

 

--------------------------------------------------------------------------------


 

Agreement”), as well as any indemnification obligations contained in any of the
agreements described in this subsection (ii); (iii) the Washington Group
Guarantees and the BNFL Guarantees (each as defined below); and (iv) for the
avoidance of doubt, and to the extent not previously terminated in their
entirety by the First Amended Agreement or the Second Amended Agreement, as
applicable, (A) the Original Agreement, (B) the First Amended Agreement, (C) the
Supplemental Agreement, (D) the Economic Rights Agreement, and (E) any of the
agreements between the parties and/or their respective affiliates (and, in
certain instances, the parties and/or their affiliates along with one or more
third-parties) entered into in connection with the agreements set forth in the
foregoing clauses (A) through (D), including in each case any indemnification
obligations contained therein.  In furtherance of the parties’ intent to
terminate and/or confirm the termination of all responsibilities, rights, and
payments under the foregoing agreements, to avoid ongoing reviews, audits, and
related activities after the Effective Time, and to fully and finally release
any and all claims the parties hereto may have as of the date hereof or in the
future may have under such agreements, the parties further agree to the matters
set forth in Sections 1.2 through 1.5 below.

 

1.2                                 Settlement of Amounts under Second Amended
Agreement

 

In order to fully and finally calculate and pay any and all amounts payable, or
that would otherwise become payable, to BNFL, BNFL-USA or any of their
respective Affiliates under the Second Amended Agreement with respect to all
periods ending prior to, on or after the Effective Time, Washington Group shall,
in full and complete satisfaction of such amounts, at Closing, pay to BNFL-USA
cash in the amount of US$36,200,000 (the “Final Payment”).  The Final Payment
shall be due and payable at the Closing and shall be made in cash via wire
transfer to the following account:

 


BANK: CITIZENS BANK, PITTSBURGH, PA


ACCOUNT NAME: BNFL USA GROUP, INC., MONROEVILLE, PA


ACCOUNT NO.: 6204964953


ABA CODE: 036076150


 

The parties hereto acknowledge and agree that all prior payments made by
Washington Group to BNFL-USA under the Second Amended Agreement and the Final
Payment, collectively, shall represent full, complete and final payment and
satisfaction of any and all amounts due under the Second Amended Agreement with
respect to all periods ending prior to, on or after the Effective Time.

 

1.3                                 Release of Claims and Relinquishment of
Rights

 

(a)                                  As used in this Agreement:  (i) the term
“Claim” or “Claims” shall mean any and all causes of action, litigation, suits,
controversies, exercise of warranties, proceedings, offsets, claims, demands,
and/or any and all other

 

--------------------------------------------------------------------------------


 

actions, of any kind or nature whatsoever, in law, in equity, under contract or
otherwise, known or unknown, direct or indirect, vested or contingent, reported
or unreported, based on, arising from, or for the recovery of, any actual,
threatened or alleged liabilities, responsibilities, obligations, costs, debts,
sums of money, accounts, covenants, representations, agreements, warranties,
attorneys’ fees, promises, contracts, trespasses, damages, judgments,
executions, and/or any and all other asserted basis, of any kind or nature,
whatsoever; (ii) the term “Affiliates”, when referring to a party, shall mean
such party’s parents, subsidiaries, affiliates, predecessors, successors, and
assigns; and (iii) the term “Representatives”, when referring to a party or any
of its Affiliates, shall mean their respective officers, directors, employees,
agents and attorneys.

 

(b)                                 In consideration of the premises, mutual
covenants and other consideration set forth in this Agreement, upon the
occurrence of the Closing and effective as of the Effective Time, BNFL-USA, on
behalf of itself and its Affiliates, and to the fullest extent legally
permitted, unconditionally releases and forever discharges Washington Group, its
Affiliates, and their respective Representatives (collectively, the “Washington
Group Parties”), from any and all Claims which BNFL-USA and/or any of its
Affiliates now has, ever had or may have by reason of, arising out of, or
relating in any way to the Original Agreement, the First Amended Agreement, the
Supplemental Agreement, the Economic Rights Agreement, the Second Amended
Agreement, the Service Agreement and any of the agreements entered into pursuant
to or in connection with the foregoing agreements, including without limitation
(i) any indemnification obligations contained therein and (ii) for the avoidance
of doubt, the Claims released under Section 3.5 of the Second Amended Agreement;
provided, however, that the foregoing release shall not apply to any Claims
arising as a result of a breach of this Agreement (and, for the avoidance of
doubt, nothing herein shall affect or limit Washington Group’s obligations under
Section 2.4 below) or arising under any other agreement that has been or may in
the future be entered into between the parties and their Affiliates on or after
the date of this Agreement, which Claims shall be subject to the rights and
remedies set forth herein or therein, as applicable. BNFL-USA further agrees
that in no event shall it or any of its Affiliates, directly or indirectly,
assert any Claim against any of the Washington Group Parties based upon any
matter purported to be released hereby.  Without in any way limiting the
foregoing, the release set forth in this Section 1.3(b) shall apply to any and
all Claims that BNFL-USA and/or any of its Affiliates may have relating to or
arising in connection with:

 

(i)                                     any and all of the Payment Rights and/or
other rights of BNFL-USA or its Affiliates under Articles 4.0, 5.0 and 7.0, and
Sections 10.2, 10.3 and 10.4, of the Second Amended Agreement; and

 

--------------------------------------------------------------------------------


 

(ii)                                  all guarantees by Washington Group and its
Affiliates under the Second Amended Agreement (collectively, the “Washington
Group Guarantees”).

 

(c)                                  In consideration of the premises, mutual
covenants and other consideration set forth in this Agreement, upon the
occurrence of the Closing, and effective as of the Effective Time, Washington
Group, on behalf of itself and its Affiliates, and to the fullest extent legally
permitted, unconditionally releases and forever discharges BNFL, BNFL-USA, their
respective Affiliates (including, for the avoidance of doubt, BNSI and BNG
America), and their respective Representatives (collectively, the “BNFL
Parties”), from any and all Claims which Washington Group and/or any of its
Affiliates now has, ever had or may have by reason of, arising out of, or
relating in any way to the Original Agreement, the First Amended Agreement, the
Supplemental Agreement, the Economic Rights Agreement, the Second Amended
Agreement, the Service Agreement and any of the agreements entered into pursuant
to or in connection with the foregoing agreements, including but not limited to
(i) any indemnification obligations contained therein, (ii) for the avoidance of
doubt, the Claims released under Section 3.5 of the Second Amended Agreement and
(iii) any and all liabilities arising in connection with or relating to WGS and
WGES, whenever incurred or arising; provided, however, that the foregoing
release shall not apply to any Claims arising as a result of a breach of this
Agreement or arising under any other agreement that has been or may in the
future be entered into between the parties and their Affiliates on or after the
date of this Agreement, which Claims shall be subject to the rights and remedies
set forth herein or therein, as applicable. Washington Group further agrees
that, in no event shall it or any of its Affiliates, directly or indirectly,
assert any Claim against any of the BNFL Parties based upon any matter purported
to be released hereby.  Without in any way limiting the foregoing, the release
set forth in this Section 1.3(c) shall apply to any and all Claims that
Washington Group and/or its Affiliates may have relating to or arising in
connection with:

 

(i)                                     any and all of the obligations of
BNFL-USA or its Affiliates under Articles 4.0 and 6.0 of the Second Amended
Agreement, and any and all pre-existing defined benefit obligations as provided
for at Section 10.3 of the Second Amended Agreement;

 

(ii)                                  all liabilities associated with the sale
of EMD; and

 

(iii)                               all guarantees by BNFL and all of its
Affiliates arising out of the Original Agreement, including the BNFL Consortium
Guarantee, the WIPP Contract Guarantee, the Corporate Guarantee of BNFL-USA
dated March 22, 1999 in favor of the United States

 

--------------------------------------------------------------------------------


 

Department of Energy (the “Corporate Guarantee”), and the Performance Guarantee
of BNFL in favor of the United States Government relating to the Corporate
Guarantee (collectively, the “BNFL Guarantees”).

 

In addition, for the avoidance of doubt, Washington Group, for itself and on
behalf of all of its Affiliates, unconditionally and irrevocably releases and
holds harmless the BNFL Parties from any Claim by Washington Group or its
Affiliates or subcontractors related in any way to work performed in connection
with the Advanced Mixed Waste Treatment Project including, without limitation,
work related to the preparation of any claim or request for equitable adjustment
thereunder; provided, however, that this release and hold harmless shall not
(i) prohibit Washington Group or any of its Affiliates or subcontractors from
pursuing any claims for indemnification that any of them had, has or may have
against the U.S. Government under any nuclear hazards indemnity agreement or
Public Law 85-804 indemnification related in any way to work performed in
connection with the Advanced Mixed Waste Treatment Project or (ii) prohibit
Washington Group or any of its Affiliates from pursuing such claims against the
U.S. Government.

 

1.4                                 Additional Agreements.  In addition to the
matters set forth elsewhere herein, the parties hereby expressly agree as
follows:

 

(a)                                  Subcontract Not Terminated. 
Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge and agree that the following two agreements relating to the Savannah
River Site shall in no way be affected by the transactions contemplated by this
Agreement and shall remain in full force and effect following the Effective Time
in accordance with their respective terms: (i) Agreement Between Westinghouse
Electric Corporation and BNFL Inc. with an effective date of October 1, 1996,
and (ii) WSRC — PS — BNFL – 96001, between BNFL Savannah River Corp. and
Westinghouse Savannah River Company, mod 4 (for the avoidance of doubt, it is
expressly understood by the parties hereto that such two agreements shall be
exclusively governed by their respective terms (including, without limitation,
any and all disputes thereunder being exclusively resolved pursuant to the terms
of such agreements) and, in no manner, be governed (including disputes resolved)
pursuant to the terms of this Agreement).

 

(b)                                 Other Agreements. In view of the general
termination of agreements provided for in Section 1.1 above, the parties hereto
desire to expressly confirm certain understandings that were previously reached
in the agreements terminated by Section 1.1 above and to provide for the
continued effectiveness of such understandings.  Unless expressly set forth
below, all other rights and obligations of the parties reflected in the

 

--------------------------------------------------------------------------------


 

agreements terminated by Section 1.1 are superseded by the provisions of this
Agreement.  The parties agree that the following confirmations and
understandings shall be contractually binding upon them and no party hereto
shall take any action inconsistent with such confirmations and understandings.

 

(i)                                     Rights and Obligations With Respect to
WGS.  Notwithstanding anything in this Agreement to the contrary, the parties
acknowledge and agree that, effective as of July 31, 2004, BNFL-USA and BNSI
unconditionally and irrevocably assigned to Washington Group their passive
economic right to receive a portion of the gains, profits and losses of WGS and
the WGS Operations and forever renounced any and all ownership interest in and
to the contracts, employees, businesses and any and all other assets (together,
the “WGS Assets”) which were at any time owned by, licensed to or otherwise held
by WGS or its subsidiaries.  Washington Group shall continue to possess all
right, title and interest in and to the WGS Assets and shall at all times
possess free and unfettered access to the WGS Assets for any and all business
opportunities and other uses.  Washington Group continues to hold the sole and
unfettered right to modify the WGS Limited Liability Company Agreement
including, without limitation, the dissolution of WGS, in such manner as it
deems appropriate within its full discretion.

 

(ii)                                  Rights and Obligations With Respect to
WGES.  Notwithstanding anything in this Agreement to the contrary, the parties
acknowledge and agree that, effective as of July 31, 2004, BNFL-USA and BNSI
unconditionally and irrevocably assigned to WGS their membership interest in
WGES, together with all rights and obligations incidental to that membership
interest and forever renounced any and all ownership interest in and to the
contracts, employees, businesses and any and all other assets (together, the
“WGES Assets”) which were at any time owned by, licensed to or otherwise held by
WGES or its subsidiaries.  Washington Group shall possess all right, title and
interest in and to the WGES Assets and shall at all times possess free and
unfettered access to the WGES Assets for any and all business opportunities and
other uses.  Washington Group continues to hold the sole and unfettered right to
modify the WGES Limited Liability Company Agreement including, without
limitation, the dissolution of WGES, in such manner as it deems appropriate
within its full discretion.

 

(iii)                               Ownership of WELCO Unchanged. The parties
acknowledge and agree that they previously reached certain understandings
regarding the ownership and management of WELCO and that nothing in this
Agreement shall in any way amend or otherwise affect the ownership or management
of WELCO as it exists immediately prior to the Effective Time.

 

--------------------------------------------------------------------------------


 

1.5                                 Effectiveness

 

The rights and obligations of the parties to perform the pre-Effective Time
actions under this Agreement (including without limitation the obligations set
forth in Section 2.0 below) shall become effective upon the execution of this
Agreement by the parties.  The termination of the Second Amended Agreement, the
releases of claims and relinquishment of rights provided for in this Agreement,
and any and all other matters that are to become effective as of the Effective
Time shall, following consummation of the Closing provided for in Section 2.0,
become effective as of the Effective Time.

 

2.0                                 The Closing

 

2.1                                 Closing; Effective Time.  The closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
10:00 a.m. Eastern Standard Time on December 28, 2005 (or such other time as the
parties hereto mutually agree).  None of the actions set forth in Section 2.2
shall be effective unless and until all of such actions shall have been taken or
appropriately waived; but if all such actions are taken or waived, then the
Closing shall be effective as of 12:01 a.m. on December 31, 2005 (the “Effective
Time”).

 

2.2                                 Washington Group Closing Deliveries.  At the
Closing, Washington Group shall deliver to BNFL-USA the following;

 

(a)                                  the Final Payment, in cash via wire
transfer as provided in Section 1.2; and

 

(b)                                 such other documentation as may be
reasonably necessary to effect the intention of this Agreement and to consummate
the transactions contemplated hereby.

 

2.3                                 BNFL-USA Closing Deliveries.  At the
Closing, BNFL-USA shall deliver to Washington Group the following;

 

(a)                                  a receipt, executed by BNFL-USA,
acknowledging that it has received the Final Payment; and

 

(b)                                 such other documentation as may be
reasonably necessary to effect the intention of this Agreement and to consummate
the transactions contemplated hereby.

 

2.4                                 Other Agreements.  With respect to those
agreements which would otherwise be terminated by Section 1.1 above but for the
fact that they include as signatories, in addition to the parties hereto, one or
more unaffiliated third parties (such as, for example, the Intercreditor
Agreement) (the “Third Party Agreements”), Washington Group shall, within thirty
(30) calendar days after the Closing,

 

--------------------------------------------------------------------------------


 

provide BNFL-USA with an instrument terminating such Third Party Agreements or
otherwise releasing BNFL-USA and/or its relevant Affiliates from any and all
liabilities thereunder, signed by Washington Group, its Affiliates and such
third parties, which BNFL-USA shall then sign and/or cause to be signed by any
of its Affiliates that are parties thereto (and return an original to Washington
Group) within five (5) business days following BNFL-USA’s receipt thereof.  In
the event Washington Group is unsuccessful in causing any Third Party Agreement
to be terminated and/or in causing any third party to such Third Party Agreement
to fully release BNFL-USA and its Affiliates from any and all liability
thereunder, Washington Group shall indemnify and hold harmless the BNFL Parties
from and against any and all Claims arising directly or indirectly from or in
connection with the assertion by or on behalf of any third party of any Claim or
other matter under or relating to any Third Party Agreement.  With respect to
those agreements which would otherwise be terminated by Section 1.1 above but
for the fact that they are for the benefit of an unaffiliated third party whose
consent to termination is required (the “Third Party Guarantees”), Washington
Group shall indemnify and hold harmless the BNFL Parties from and against any
and all Claims arising directly or indirectly from or in connection with the
assertion by or on behalf of any third party of any Claim or other matter under
or relating to any Third Party Guarantees.  With respect to those agreements
which would otherwise be terminated by Section 1.1 above but for the fact that
they include as signatories, in addition to the parties hereto, one or more of
their respective Affiliates, but no unaffiliated third parties (such as, for
example, the Security Agreement and the Service Agreement) (the “Affiliate
Agreements”), each party shall cause its respective Affiliates to execute a
joinder to this Agreement evidencing the consent to the termination of the
relevant Affiliate Agreement, effective as of the Effective Time.

 

2.5                                 Further Assurances.  In furtherance of the
mutual releases set forth in Sections 1.3(b) and (c) above, and to otherwise
effect the intent of the parties regarding the transactions contemplated hereby,
the parties agree, at the Closing or as promptly thereafter as is reasonably
practicable, and thereafter from time to time upon the reasonable request of the
other party, to execute, acknowledge, deliver or perform all such further
documents, filings, acts and assurances as may be required to effect the
transactions contemplated by this Agreement.  Without in any way limiting the
foregoing, the parties shall execute and file such Uniform Commercial Code
termination statements as are necessary to reflect the termination of the
Security Agreement and the release of the collateral secured thereunder.

 

3.0                                 Confidential Information

 

3.1                                 The parties acknowledge that, in order to
carry out the purpose of the Original Agreement, the First Amended Agreement,
Second Amended Agreement and the other agreements entered into in connection
therewith, it was necessary for them to disclose to the other party, and to such
other party’s Affiliates, Confidential

 

--------------------------------------------------------------------------------


 

Information.  Therefore, this Section 3.0 shall apply with respect to any and
all disclosures of Confidential Information made under this Agreement or the
aforementioned predecessor agreements.

 

3.2                                 Each party will treat the other party’s
Confidential Information as confidential, will not disclose it to any other
person (other than those of its and its Affiliates’ Representatives who need to
know such information for the purpose of carrying out the transactions
contemplated by this Agreement) or use it for any purpose other than carrying
out the transactions contemplated by this Agreement.

 

3.3                                 The restrictions imposed under this
Section 3.0 shall remain in effect

 

(a)                                  with respect to any Confidential
Information that constitutes a “trade secret” (as defined under the laws of the
State of Delaware) of the disclosing party, so long as it remains a trade
secret, or

 

(b)                                 with respect to other Confidential
Information, for a period of three (3) years following the date of this
Agreement.

 

3.4                                 The restrictions imposed under this
Section 3.0 shall not apply to any Confidential Information that

 

(a)                                  at the time of disclosure is available in
the public domain or is known to the receiving party without breach of any
obligation of confidentiality,

 

(b)                                 is subsequently disclosed by a third party
to the receiving party without any obligation of confidentiality, or

 

(c)                                  is independently developed by the receiving
party without breach of any obligation of confidentiality.

 

4.0                                 Miscellaneous

 

4.1                                 Definitions.  Capitalized terms used but not
defined herein shall have the respective meanings ascribed to them in the Second
Amended Agreement, with the cross-reference established hereby to survive the
termination thereof.

 

4.2                                 Other Actions. The parties will take all
such other actions and will cause their respective Affiliates to take all such
other actions as necessary to fulfill the intent of this Agreement.

 

4.3                                 Governing Law. This Agreement is governed by
and shall be construed in accordance with the law of the State of Delaware,
without regard to its conflicts or choice of laws provisions. With respect to
any dispute between the parties with respect to this Agreement, to the fullest
extent permitted by applicable law, each party irrevocably submits to the
exclusive jurisdiction of the state or federal courts

 

--------------------------------------------------------------------------------


 

located in the State of Delaware and further waives any objection which it may
have at any time to the laying of venue of any proceeding brought in any such
court, waives any claim that such proceeding has been brought in an inconvenient
forum and further waives the right to object, with respect to such proceeding,
that such court does not have jurisdiction over such party.  Each party further
waives any right to trial by jury in any such proceeding.

 

4.4                                 Counterparts.  This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered (including by facsimile) to the
other party.

 

4.5                                 Binding Nature of Agreement.  Each party
hereby represents and warrants that it has obtained any necessary internal
(e.g., corporate governance or creditor) and external (e.g., U.S. Department of
Energy) approvals to enter into this Agreement, and that it has the requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  To the extent that certain provisions of this Agreement
apply to the Affiliates of Washington Group and BNFL-USA, each party shall cause
its relevant Affiliate to take any action required of it hereunder or necessary
for the relevant party to satisfy its obligations hereunder.

 

4.6                                 Order of Precedence.  This Agreement shall
take precedence over all other agreements between or among the parties and/or
their respective Affiliates including, without limitation, the Original
Agreement, the First Amended Agreement, the Economic Rights Agreement, the
Supplemental Agreement, the Amended and Restated WGES Limited Liability Company
Agreement, the Second Amended Agreement and the Services Agreement as to the
matters covered by those agreements.

 

4.7                                 Invalidity.  In the event that any provision
of this Agreement is held invalid, (i) the validity of the remaining provisions
of this Agreement shall not in any way be affected thereby and (ii) the parties
will promptly enter into good faith negotiations to modify this Agreement to
replace the invalid provision(s) with new provision(s) that will as near as
possible accomplish the purposes intended by such invalid provision(s) in a
manner such that the new provision(s) are jointly believed to be such that they
will survive any further validity challenge.

 

4.8                                 Waiver of Consequential Damages.  Each
party, on behalf of itself and its Affiliates, releases the other party and its
Affiliates from any and all incidental, indirect, special, punitive and
consequential damages arising out of the matters covered by this Agreement.

 

4.9                                 Entire Agreement.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and supersedes

 

--------------------------------------------------------------------------------


 

all other prior and contemporaneous agreements and understandings both written
and oral between the parties with respect to the subject matter hereof.

 

4.10                           Public Statements.  Any and all press releases or
general public statements of a similar nature made or to be made by any of the
parties hereto concerning this Agreement shall be agreed to in advance and by
both parties prior to release to the general public.

 

4.11                           Notices.  Each party giving or making any notice,
request, demand or other communication (each, a “Notice”) pursuant to this
Agreement shall give the Notice in writing and use one of the following methods
of delivery, each of which for purposes of this Agreement is a writing: personal
delivery, Registered or Certified Mail (in each case, return receipt requested
and postage prepaid), nationally recognized overnight courier (with all fees
prepaid), or facsimile. Any Notice shall be addressed to the party to be
notified as follows:

 

(a)          if to Washington Group:

 

Washington Group International, Inc.

Energy & Environment

106 Newberry Street S.W.

Aiken, SC  29801

Attention:  President (presently E. Preston Rahe, Jr.)

Facsimile No.:  803-502-9795

 

with a copy to:

 

Washington Group International, Inc.

720 Park Boulevard

Boise, ID 83871

Attention: General Counsel (presently Richard D. Parry, Esq.)

Facsimile No.:  208-386-5220

 

(b)         if to BNFL plc or BNFL-USA:

 

John F. Edwards

Group Finance Director

British Nuclear Fuels plc

1100 Daresbury Park

Daresbury, Warrington

Cheshire WA4 4GB

United Kingdom

 

with a copy to:

 

Alvin J. Shuttleworth, Esq.

 

--------------------------------------------------------------------------------


 

Group Legal Director

British Nuclear Fuels plc

1100 Daresbury Park

Daresbury, Warrington

Cheshire WA4 4GB

United Kingdom

 

And:

 

BNG America

Crystal Gateway One

1235 South Clark Street

Suite 700

Arlington, VA 22202

Attention: Philip O. Strawbridge and Jonathan P. Carter, Esq.

Facsimile No.: (703) 412-2567

 

4.12.                        Equitable Relief.  The obligations of the parties
under Articles 1.0 and 3.0 above and Sections 2.2, 2.3, 2.4 and 2.5 above shall,
in the event of a breach thereof, be specifically enforceable.  Each party
understands, acknowledges and agrees that, in the event of any breach of any
such obligations by any party, its Affiliates and/or its Representatives
(“Breaching Party”): (i) the other party, its Affiliates and/or its
Representatives (“Harmed Party”) will be irreparably harmed by such breach;
(ii) the performance of the Breaching Party’s obligations under any such
Article or Section is material and central to this Agreement and reasonable for
such purpose; (iii) it would be difficult or inadequate to measure and calculate
the Harmed Party’s damages as a consequence of such breach; and (iv) money
damages would not, alone, be a sufficient remedy for any breach of this
Agreement.  As a consequence, the Breaching Party agrees that:  (x) in addition
to other remedies that may be available, the Harmed Party shall be entitled to
an injunction, specific performance or other appropriate equitable relief as a
remedy for any such breach; (y) the Breaching Party shall, should the Harmed
Party prevail in its pursuit of equitable relief, compensate the Harmed Party
for any costs, including but not limited to attorneys’ fees and disbursements,
incurred by the Harmed Party in enforcing its rights; and (z) such equitable
relief shall not be deemed to be an exclusive remedy for a breach of this
Agreement but shall be in addition to all other remedies available at law or
equity.  This Section 4.12 shall apply notwithstanding any other provision of
this Agreement to the contrary.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers or agents, all as of the date
first written above.

 

 

WASHINGTON GROUP INTERNATIONAL, INC.

 

 


BY:


 /S/ FRANK FINLAYSON


 

Name:

Frank Finlayson

Title:

Senior Vice President, Project Development

 

 

 

 

BRITISH NUCLEAR FUELS plc

 

 

 

 

By:

 /s/ Alvin J. Shuttleworth

 

Name:

Alvin J. Shuttleworth

Title:

Group Legal Director

 

 

 

 

BNFL USA GROUP INC.

 

 

 

 

By:

 /s/ Alvin J. Shuttleworth

 

Name:

Alvin J. Shuttleworth

Title:

Chairman

 

--------------------------------------------------------------------------------